Citation Nr: 1343117	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  09-39 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a kidney disorder, claimed as proteinuria.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1999 to February 2004.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for proteinuria.  

In June 2011, the Veteran testified at a hearing before the Board.  A copy of the hearing transcript has been associated with the claims file.  In November 2011, the Board remanded this matter for additional development.  


FINDING OF FACT

The Veteran does not have a disability exhibited by proteinuria.


CONCLUSION OF LAW

The criteria for service connection for a disability exhibited by proteinuria are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, the VCAA duty to notify initially was satisfied by way of a pre-adjudicatory letter the RO sent to the Veteran in February 2009.  This letter informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence, including advising him of how disability ratings and effective dates are assigned.  Following the Board's November 2011 remand, the RO sent the Veteran a December 2011 letter requesting that he provide them with additional information necessary to obtain his private treatment records.  Thus, the Veteran has received all required notice concerning the claim.  Additionally, he was provided a supplemental statement of the case in February 2013.  

VA also has a duty to assist a veteran in the development of a claim.  This duty includes assisting in the procurement of service treatment records and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains VA and private medical treatment evidence, and the Veteran's statements. 

Additionally, the claims file contains copies of the Veteran's service treatment records, provided by the Veteran; however, those records are incomplete.  Complete originals of the Veteran's service treatment records were not available.  In these circumstances, when a veteran's service treatment records are unavailable through no fault of his own, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

Pursuant to the November 2011 remand instructions, the Veteran was afforded a January 2013 VA medical opinion to ascertain the nature of any current disability exhibited by proteinuria.  At the request of his representative, the Veteran was also provided a December 2012 Medical Officer opinion through the Appeals Management Center (AMC).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The December 2012 AMC Medical Officer opinion and the January 2013 VA medical opinion are adequate because they were performed by medical professionals, and were based on a review of the record and history and symptomatology from the Veteran.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R.          § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Brammer v. Derwinski,    3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  The most fundamental requirement for any claim for service connection is current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  

The Veteran does not have a chronic disease listed under 38 C.F.R. § 3.309(a); thus, the presumptive service connection provisions at 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis of Service Connection Claim for a Disability Exhibited by Proteinuria

The Veteran contends that he has a disability exhibited by proteinuria, and that such disability was caused by his active duty.  At the June 2011 Board hearing, the Veteran asserted that his service-connected hypertension caused proteinuria in service, which has resulted in a current kidney cyst or other kidney disorder.  He does not claim to experience any symptoms of proteinuria, simple kidney cyst, or other kidney disorder.  

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a disability manifested by proteinuria.  A finding of proteinuria is an abnormal clinical finding rather than a disability for VA disability compensation purposes.  Proteinuria is defined as "excessive serum proteins in the urine, such as in renal disease, after strenuous exercise, and with dehydration."  See Dorland's Illustrated Medical Dictionary 1535 (32nd ed. 2012).  While proteinuria may be indicative of disease, such kidney disease associated with the proteinuria is not shown in this case.  In this case, the disorders associated with even the clinical finding of proteinuria are either already service connected (hypertension) or are of non-service-related etiology (glomerulopathy due to obesity).   

A September 2003 service treatment record shows a clinical finding of proteinuria, 30 milligrams per deciliter, and notes that the physician recommended a repeat urinalysis.  An October 2003 record indicates that the proteinuria is likely related to the Veteran's hypertension; however, the record does not indicate whether a repeat urinalysis was performed.  As noted, the Veteran's complete service treatment records were not available for review; however, as will be discussed below, this case turns on whether the Veteran has a current disability, not whether he had an in-service disease or injury.  Accordingly, the Veteran is not prejudiced by the absence of service treatment records.  

A February 2009 VA medical center outpatient record shows a clinical finding of proteinuria, 100 milligrams per deciliter.  A July 2011 physical examination conducted by the Veteran's employer noted that he had an abnormal urinalysis and was undergoing proteinuria work up.  

At the request of his representative, in December 2012, a VA Medical Officer reviewed the claims file and offered the opinion that it is at least as likely as not that the Veteran's proteinuria is related to service-connected hypertension and supro-morbid obesity.  The VA Medical Officer explained that proteinuria is often present in patients with uncontrolled hypertension, and noted that the Veteran's hypertension was uncontrolled at several periods during his active duty and civilian career.  The Medical Officer also indicated that proteinuria may be caused by obesity-related glomerulophathy in morbidly obese patients.  The Medical Officer concluded that "there is substantial objective, clinical evidence to support a diagnosis of moderate to severe, fixed proteinuria secondary to uncontrolled hypertension and glomerulopathy secondary to supro-morbid obesity." 

Pursuant to the November 2011 remand instructions, the Veteran was afforded a January 2013 VA medical opinion.  After reviewing the claims file, the VA examiner concluded that it is less likely than not that the claimed condition is related to service.  The VA examiner explained that the Veteran's urinalyses in September 2003, February 2009, and July 2011 represented "benign presentation[s] of isolated non-nephrotic proteinuria," that are "different from [those] in patients with more prominent renal disease."  The VA examiner went on to rule out any glomerular disease, such as focal segmental glomerulosclerosis (FSGS).  Rather, the VA examiner diagnosed the Veteran with a simple kidney cyst, and explained that a single kidney cyst could not have caused the Veteran's service-connected hypertension.  

Although the December 2012 and January 2013 medical opinions differ as to the etiology of the Veteran's proteinuria, they are in agreement insofar as they did not find any renal disease or other disability that could be attributed to the Veteran's active service or to a service-connected disability.  The January 2013 VA examiner concluded that the Veteran had a single kidney cyst which could not be attributed to his service-connected hypertension.  The December 2012 Medical Officer posited that clinical evidence supported a diagnosis of glomerulopathy, but attributed any such diagnosis to the Veteran's non-service-connected supro-morbid obesity.  

Under applicable regulations, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  
38 C.F.R. § 4.1 (2013); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  Elevated levels of protein in the urine represents only a laboratory finding, and not an actual disability in and of itself for which VA compensation benefits are payable.  A clinical finding such as elevated levels of protein in the urine, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  Thus, there is no current disability manifested by proteinuria.  See Brammer at 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability").  

The December 2012 and January 2013 medical findings and opinions are highly probative evidence, as they relied on sufficient facts and data, provided a rationale for the opinion, and contain sound reasoning.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Hence, the probative evidence shows that the Veteran does not have a current disability, including a diagnosis for a kidney disorder, including one claimed as indicated by proteinuria.  The record does not reflect any medical evidence to refute the VA examiner's determination that the Veteran does not have a kidney disability.  Because the criteria for current disability have not been met,   the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a disability exhibited by proteinuria,  the benefit of the doubt doctrine is not for application, and the claim must be denied.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a disability exhibited by proteinuria is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


